DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2019-141149, filed 07/31/2016, has been received and acknowledged. 

Citation of Relevant Prior Art
U.S. 2018/0068771, Sept 1st, 2017, Nakazawa et al.
U.S. 2016/0151836, Feb. 4th, 2016, Matsutani et al.
U.S. Patent No. 6,562,458, Jan. 16th 2001, Elgelid et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (U.S. 2009/0174512). 

Regarding Claim 1, Watanabe teaches an iron powder coated with a Mg-containing oxide film (abstract). Watanabe teaches a soft magnetic metal powder including a plurality of soft magnetic metal particles (paragraph [0003]). Watanabe teaches each of the soft magnetic metal particles including a metal particle and an oxidized part covering the metal particle (paragraph [0016]). Watanabe teaches the metal particle including at least Fe (paragraph [0016]). Watanabe teaches the oxidized part including an oxide of Fe and Mg (paragraph [0019]). Watanabe teaches the concentration of Mg within the metal particle and the oxidized part being maximized within the oxidized part, e.g., Watanabe teaches the oxidized part as being a coating of oxidized Mg whereas the underlying particle is an oxidation-treated iron powder indicating that the concentration of Mg within the metal particle is maximum in the oxidized coating (paragraphs [0017]-[0019]).
With respect to the feature of “an average value of a maximum value of the concentration of Ca or Mg in the oxidized part is 0.2 atom% or more”, the examiner points out that within Example 1 of Watanabe (paragraph [0145]), Watanabe uses 99.8 mass% Fe, and 0.2 mass% Mg of which converts to 99.54 atom% Fe, and 0.46 atom% Mg. Thus, Watanabe teaches an average value of a maximum value of the concentration of Mg in the oxidized part (i.e., the coating) being 0.2 atom% or more (0.46 atom%). The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)).
Regarding Claim 2, within the example used above (Example 1, paragraph [0145]), Watanabe teaches a concentration of Ca as being 10.0 atom% or less (i.e., 0%), and the average value of the concentration of Mg in the oxidized part as being 2.0 atom% or less (i.e., 0.46 atom%). The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)).
Regarding Claim 3, Watanabe teaches the concentration of Mg in the oxidized part is maximum in an outermost surface region of the oxidized part (paragraph [0019]). 
Regarding Claim 5, Watanabe teaches at least part of the metal particle is a nanocrystal phase, e.g., Watanabe teaches the coating being nanocrystalline, the coating being part of the metal particle (paragraph [0019]). 
Regarding Claim 9, Watanabe teaches the soft magnetic metal powder according to claim 1 being used to produce an electronic component (paragraphs [0253]-[0258]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. 2009/0174512) in view of Jeong (U.S. 2017/0032880, cited by applicant). 

Regarding Claim 4, Watanabe is relied upon for the reasons given above in addressing claim 1. However, Watanabe does not teach at least one part of the metal particle being an amorphous phase. 
Jeong teaches a magnetic powder and coil electronic component (abstract). Jeong teaches a soft magnetic metal particle comprising Fe and at least one part of the metal particle being an amorphous phase (paragraphs [0030], and [0032]). Jeong teaches amorphous phase iron based metal particles, in part, enable operation within a high frequency band and a decrease in eddy current loss within electronic components (paragraph [0090]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe with the concepts of Jeong with the motivation of enabling operation at high frequencies and decreasing eddy current loss. 
Regarding Claim 5, Watanabe teaches at least part of the metal particle is a nanocrystal phase, e.g., Watanabe teaches the coating being nanocrystalline, the coating being part of the metal particle (paragraph [0019]). 
However, if this rejection fails the examiner further presents Jeong. Jeong teaches a magnetic powder and coil electronic component (abstract). Jeong teaches at least part of a metal particle as being nanocrystalline (paragraph [0033]). Jeong teaches this feature allows for the specific electrical resistance to be increased (paragraph [0033]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder of Watanabe by providing a nanocrystalline metal particle as taught by Jeong with the motivation of increasing the specific electrical resistance. 
Regarding Claim 6, Watanabe is relied upon for the reasons given above in addressing claim 1. However, Watanabe does not teach the metal particle further including a coating part covering the oxidized part. 
Jeong teaches a second insulating layer that covers a first layer that is analogous to an oxidized part, e.g., the first layer of Jeong is a layer comprising silicon and oxygen and the second layer is a layer comprising phosphorus in addition to silicon and oxygen (paragraph [0040]). Jeong teaches this feature as providing the advantage of easily adjusting the specific electrical resistance of the powder (paragraph [0042]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder of Watanabe by providing the coating of Jeong with the motivation of easily adjusting the electrical resistance of the powder. 
Regarding Claim 7, with respect to the limitation of “wherein at least one kind of element of Ca and Mg exists in an interface between the oxidized part and the coating part”, the examiner points out that if one uses the concepts of Watanabe whom teaches the existence of a Mg oxidized part within the metal particle of claim 1 (paragraph [0016] of Watanabe) with the second layer coating of Jeong (paragraph [0040] of Jeong), one would appreciate that process and structure of Watanabe as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the element Mg of Watanabe existing within an interface between the oxidized part and the coating part would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 8, Watanabe is relied upon for the reasons given above in addressing claim 1. However, Watanabe does not teach a coating layer including glass
Jeong teaches a coating layer including glass (paragraph [0040]). Jeong teaches this feature as providing the advantage of easily adjusting the specific electrical resistance of the powder (paragraph [0042]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder of Watanabe by providing the glass coating of Jeong with the motivation of easily adjusting the electrical resistance of the powder. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735